Citation Nr: 1631178	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-39 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5 prior to May 19, 2010; an evaluation in excess of 10 percent prior to November 9, 2011; and an evaluation in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable evaluation for tinea corporis prior to May 19, 2010, and an evaluation in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to March 1977, and from August 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2013 rating decision increased the rating for the service-connected lumbar spine disability to 10 percent, effective May 19, 2010, and 40 percent, effective November 9, 2011.  The October 2013 rating decision also increased the rating for the service-connected tinea corporis to 10 percent, effective May 19, 2010.  As the highest possible ratings for these disabilities have not been assigned, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from December 2006 to October 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to initial increased evaluations for the service connection lumbar spine, tinea corporis, and bilateral hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Hypertension is not manifested by diastolic pressure that is predominately 100 or more; or systolic pressure predominately 160 or more; or a history of diastolic pressure predominately 100 or more and continuous medication for control of hypertension.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by a letter dated in February 2008.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, all identified and obtainable post-service private treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded a VA examination for his hypertension in May 2010.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial compensable disability evaluation for hypertension, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Initial Compensable Evaluation - Hypertension

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for hypertension in a September 2008 rating decision.  An initial noncompensable evaluation was assigned under Diagnostic Code 7101.

Under Diagnostic Code 7101, hypertension warrants a 10 percent rating where diastolic pressure is predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the rating criteria for Diagnostic Codes 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" and "with" in a statutory provision means that all of the listed conditions must be met).

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for hypertension.

A review of the VA treatment records reflects that the Veteran has been continuously treated with antihypertensive medication, Lisinopril, during this appeal.  However, a history of diastolic pressure predominately 100 or more coupled with continuous medication for control is not shown. 

On VA examination in May 2010, the examiner noted a history of hypertension since 2006.  It was reported that continuous medication was required for control of hypertension.  The examiner noted that the Veteran was using Lisinopril 5 milligrams daily.  He was not following a special diet or exercise regimen.  The examiner noted a history of headaches related to the Veteran's hypertension.  The Veteran denied any episodes of uncontrolled hypertension, palpitations, chest pain, or syncope.  Blood pressure was 151/79, 140/89, and 150/90.  The diagnosis was hypertension with no effects on work or usual daily activities.

In this case, the Veteran takes continuous medication for his hypertension, but the evidence does not show that he has predominantly had systolic readings of 160 or more or diastolic readings of 100 or more.  As such, even though the Veteran takes continuous medication for control of hypertension, the criteria for a compensable (10 percent) evaluation are not met.

In the brief dated in May 2016, the Veteran's representative argues that a higher evaluation is warranted for the Veteran's hypertension because he experiences "flare ups" that are productive of diastolic readings predominantly 100 or more.  A review of the Veteran's treatment records do not substantiate this assertion.  The Veteran's hypertension appears well-controlled, and there is no indication of diastolic readings of 100 or more.  Nevertheless, even if the Veteran did experience occasional flare ups of his hypertension resulting in occasional higher diastolic readings, this would still not rise to the level of predominantly having diastolic readings of 100 or more, as required for the next higher evaluation.  As such, neither the lay nor the medical findings suggest that the Veteran meets the schedular requirements for a compensable evaluation, as explained and discussed above.  

For the foregoing reasons, the Board finds that, throughout the rating period, the preponderance of the evidence is against an initial compensable evaluation for hypertension.

III.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hypertension.  The Veteran's service-connected hypertension is manifested by high blood pressure readings requiring continuous medication, which does not appear to impact his ability to function.  The signs and symptoms of high blood pressure readings are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to hypertensive vascular disease specifically evaluate disabilities based on blood pressure readings.  See 38 C.F.R. 4.104, DC 7101.  For these reasons, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by high blood pressure readings requiring continuous medication.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

However, even if the Board were to find that the first element of Thun had been satisfied, extraschedular referral would still not be warranted because the Board finds that the second element of Thun is not satisfied.  The Veteran's service-connected hypertension does not present an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  There is no history of relevant surgery or hospitalization during the time period on appeal.  As to employment, the Veteran has not alleged that his service-connected hypertension symptomatology interferes significantly with his employment.  The Board finds, therefore, that the Veteran's service-connected hypertension is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board finds that there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected hypertension has a profound effect on his ability to work in and of itself.  


ORDER

Entitlement to an initial compensable evaluation for hypertension is denied.


REMAND

Lumbar Spine

The Board observes that the Veteran was last afforded a VA examination for his service-connected intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5 disability in June 2014, and evidence added to the file after this date indicates that his symptomatology may have worsened.  For example, in a VA treatment record dated in November 2014, the Veteran reported that his pain was the same or worse; he ambulated with a cane and noted that his back hurt a lot every time he did something.  In May 2015, the Veteran's wife reported that he needed assistance with shaving, putting on his shoes, and dressing his shirt due to his severe low back pain.  In August 2015, a physician noted limited range of motion of the lumbar spine.  
Moreover, in a brief dated in March 2016, the Veteran's representative noted the rating criteria pertaining to a higher rating based on incapacitating episodes due to intervertebral disc syndrome (IVDS).  The representative argued that the VA examiner did not adequately assess the Veteran's condition, in that he presents with "flare ups" that are productive of spasms, stiffening, and additional decreased motion and movement.  In this regard, the Board notes that the May 2010 VA examiner did not find any incapacitating episodes due to IVDS and the June 2014 VA examiner indicated that the Veteran did not have IVDS.  However, in the December 2011 VA examination, the examiner diagnosed IVDS with degenerative arthritis.  Additionally, in a VA treatment record dated in May 2013, the Veteran was prescribed bed rest for his low back pain.

In light of the foregoing, and the evidence suggesting that the Veteran's service-connected lumbar spine disability may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his lumbar spine disability.  The examiner should specifically comment on the number of incapacitating episodes the Veteran has experienced in any 12-month period on appeal as a result of his IVDS.

Tinea Corporis

The Board observes that the Veteran was last afforded a VA examination for his tinea corporis disability in May 2010.  In a brief dated in March 2016, the Veteran's representative argued that the VA examiner did not adequately assess his condition, in that he presents with "flare ups" that are productive of larger areas exposed being affected by the skin condition, warranting a higher rating.

The Board finds that the May 2010 VA examination report is not sufficient upon which to base a decision.  In this regard, although the examiner noted that the last exacerbation was four months prior, the examiner did not discuss how Veteran's service-connected tinea corporis was impacted by flare-ups.  The Court has determined that VA medical examinations should be scheduled during active phases of skin disorders.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"].  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history so an opinion can be rendered as to the percentage of body parts that could be affected during a period of flare-up.  On remand, the Veteran should be afforded another VA examination, if possible during an active phase of his tinea corporis.

Bilateral Hearing Loss

The Board observes that the Veteran was last afforded a VA examination for his bilateral hearing loss disability in May 2010, and evidence added to the file after this date indicates that his symptomatology may have worsened.  For example, in a brief dated in May 2016, the Veteran's representative indicated that the Veteran's hearing loss was more severe than as represented by the May 2010 VA examiner, in that he is not able to hear when he is called from another room or from a short distance, or when attempting to listen to TV.  Notably, the May 2010 examiner did not discuss any effects of the Veteran's bilateral hearing loss disability on his usual daily activities.  In light of the evidence suggesting that the Veteran's bilateral hearing loss disability may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his bilateral hearing loss.  

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the AOJ should schedule the Veteran for a VA spine examination with an appropriate examiner to determine the nature and severity of his service-connected intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

	The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  All relevant tests and studies should be undertaken.

	The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  The examiner should also identify any objective evidence of pain, weakness, excess fatigability, and functional loss.

	The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over any 12-month period on appeal.

	The examiner should discuss any neurological abnormalities, to include erectile dysfunction, bowel/bladder impairment, and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected lumbar spine disability.  

	The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  

A rationale should accompany any opinion provided.

3.   After completing the development in step 1, the AOJ 
	should schedule the Veteran for a VA examination to determine the current severity of his service-connected tinea corporis.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his tinea corporis to give the best indication of the disorder at its worst.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected tinea corporis.  All signs and symptoms necessary for rating the skin disorder under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history.  

The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.

      Any and all opinions must be accompanied by a 
      complete rationale.

4.   After completing the development in step 1, the AOJ
   should schedule the Veteran for a VA audiological 
      examination.  All appropriate tests should be 
      conducted.  The entire claims file, including a copy of 
      this remand, must be made available to the examiner, 
      and the examination report should note review of the 
      file.
   
      If possible, pure tone thresholds at 1000, 2000, 3000, 
      and 4000 Hertz should be recorded for each ear, and a 
      puretone threshold average derived for each ear, as 
      well as a controlled speech discrimination score for 
      each ear, in accordance with 38 C.F.R. § 4.85 and 
      4.86.
      
      The examiner should render specific findings as to the 
      impact of the service-connected bilateral hearing loss 
      on the Veteran's ability to work, as well as its effects 
      on everyday life.
      
      These specific findings are needed to rate the 
      Veteran's disability in accordance with the rating 
      schedule.  It is therefore important that the examiner 
      furnish the requested information.

5.    After completing the above development, and any 
	 other development deemed necessary, readjudicte the 
	 issues on appeal.  If any benefit sought remains
    denied, issue an additional Supplemental 
	 Statement of the Case, and provide the Veteran and 
	 his representative sufficient time in which to respond.  
	 Then, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


